Citation Nr: 0710127	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected left 
knee laceration scar.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for left clavicle 
fracture residuals with malunion, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision issued by the Regional Office 
(RO) in Roanoke, Virginia in October 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims has been accomplished.

2.  A left knee injury is not shown to have been incurred in 
service, and it is not shown that any current left knee-
related disability, to include medial subluxation, is related 
either to service or to the veteran's service-connected left 
knee scar.

3.  Prior to September 23, 2002, the veteran's lumbosacral 
strain was not manifested by moderate intervertebral disc 
syndrome with recurring attacks.

4.  Prior to September 26, 2003, the veteran's lumbosacral 
strain was not manifested by lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  

5.  Since September 23, 2002, the veteran's lumbosacral 
strain has not been manifested by an intervertebral disc 
syndrome manifested by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, or by neurologic symptoms 
warranting a separate rating.

6.  Since September 26, 2003, the veteran's lumbosacral 
strain has not been manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, the combined range of motion of the 
thoracolumbar spine has not been less than 120 degrees, and 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis has not been shown.

7.  The veteran's left shoulder fracture residuals are not 
manifested by a nonunion of the clavicle with loose motion, 
or by a limitation of motion to shoulder level.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2006).

2.  The criteria for the assignment of a rating in excess of 
10 percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 
(Codes) 5237, 5242, 5243 (2006), 38 C.F.R. § 4.71a, Codes 
5292, 5293, 5295 (2002).

3.  The criteria for a rating greater than 10 percent for 
left clavicle fracture residuals with malunion have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a, Codes 
5201, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  Letters of June 2002 and July 
2005 satisfied these criteria.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The failure to provide this notice regarding how a disability 
rating and an effective date are assigned is harmless because 
the preponderance of the evidence is against the appellant's 
claims for service connection and for increased ratings; 
thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot. 

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the above-mentioned letters, 
together with the September 2003 statement of the case (SOC) 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  Finally, the appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Factual Basis

Review of the veteran's service medical records shows that he 
was involved in an automobile accident in November 1970, at 
which time he fractured his left clavicle and incurred 
several lacerations (none involving the left knee) over 
various parts of his body.  A November 1970 health record 
includes a reference to a sprained lower back.  He neither 
complained of, or was diagnosed as having, left knee problems 
associated with this accident.  In the course of the 
veteran's August 1971 service separation examination shows 
that irregular position of the left clavicle was reported, 
with full range of motion and strength.  Clinical evaluation 
of the spine and lower extremities was normal.  He reported 
being right-handed.  See September 1967 Report of Medical 
History.

In the course of a January 1972 VA general medical 
examination the veteran indicated that he had gotten four 
stitches for his left knee as a result of a November 1970 in-
service automobile accident.  He complained of pain in his 
low back and left collar bone area, as well as of a burning 
sensation over his left knee cap with pressure.  A healed 
laceration scar over the left knee was observed; no left knee 
functional defect was noted on examination.  The diagnoses 
included lumbosacral strain, fracture of the left outer third 
of the left clavicle, and multiple laceration scars 
(including the left knee).  In addition, X-ray examination of 
the lumbar spine and left knee was normal.  

A RO rating decision in March 1972 granted service connection 
for left clavicle fracture with malunion (10 percent 
disabling), laceration scar of the left knee (0% disabling), 
and lumbosacral strain (0% disabling).  None of these actions 
were appealed by the veteran.  

An August 1989 private medical treatment record shows 
complaints of left knee problems, beginning about one and 
half years earlier.  The veteran informed the examiner that 
he was involved in a motor vehicle accident in 1971 at which 
time he sustained a laceration over his patella, but that he 
had had no problems until a year and a half ago.  Examination 
showed some tenderness along the lateral parapatellar region.  
Full range of motion was indicated.  Negative Lachman and 
pivot testing was documented.  X-ray examination showed what 
"may" have been consistent with a cyst.  

An April 1990 letter from a private physician noted that X-
ray findings from February 1989 showed a complete nonunion of 
the veteran's previously fractured clavicle.  

A June 1998 private chiropractic data sheet shows that the 
veteran complained of low back pain following his involvement 
in an automobile accident.  He noted that his symptoms had 
begun 25 years earlier and that he had never had back 
problems before.  

The report of a July 2000 VA bones examination the veteran 
complained of left upper extremity and low back pain.  
Examination of the low back showed the presence of tenderness 
but no muscle spasm.  Range of motion showed flexion from 0 
to 90 degrees (active), from 0 to 92 degrees (passive), and 
from 0 to 93 degrees (after fatiguing), all with pain.  
Extension was from 0 to 30 degrees (active), 0 to 35 degrees 
(passive), and from 0 to 40 degrees (after fatiguing), all 
with pain.  Bilateral lateral flexion was from 0 to 45 
degrees (active), from 0 to 47 degrees (passive), and from 0 
to 48 degrees (after fatiguing), all with pain.  Bilateral 
lateral rotation flexion was from 0 to 50 degrees (active), 
from 0 to 52 degrees (passive), and from 0 to 52 degrees 
(after fatiguing), all with pain.  Lower extremity strength 
was normal.  X-ray examination of the left clavicle showed an 
ununited left clavicle.  Lumbosacral spine X-ray examination 
showed bilateral spondylolysis and spondylolisthesis.  The 
supplied diagnoses were ununited left clavicular fracture, 
normal left shoulder function; and lumbosacral strain, with 
degenerative joint disease changes and spondylolisthesis.  

A March 2001 rating decision increased to 10 percent the 
disability evaluation for the veteran's service-connected 
lumbosacral strain.  

The veteran's claim for a left knee disorder was received by 
VA in July 2002.  

The report of a July 2002 VA bones examination reveals that 
the veteran complained of left clavicle pain, but no 
stiffness, swelling, heat, or instability.  No locking or 
abnormal motion was reported.  He also complained of low back 
pain, with fatiguability and lack of endurance.  Spasm was 
not indicated.  Examination of the low back showed neither 
tenderness nor spasm.  Range of motion showed flexion from 0 
to 90 degrees (active), from 0 to 92 degrees (passive and 
after fatiguing).  Extension was from 0 to 35 degrees 
(active), 0 to 37 degrees (passive and after fatiguing).  
Bilateral lateral flexion was from 0 to 45 degrees (active, 
passive, and after fatiguing).  Bilateral lateral rotation 
flexion was from 0 to 40 degrees (active), from 0 to 45 
degrees (passive), and from 0 to 47 degrees (after 
fatiguing).  Range of motion testing of the lumbar spine was 
reported to be without pain.  Left clavicle examination 
revealed no tenderness, swelling, or deformity.  Abduction of 
the left shoulder was from 0 to 150 degrees (active), 0 to 
160 degrees (passive), and 0 to 170 degrees (after 
fatiguing).  Left shoulder flexion was from 0 to 160 degrees 
(active), 0 to 170 degrees (passive), and 0 to 175 degrees 
(after fatiguing).  Internal left shoulder rotation was from 
0 to 95 degrees (active, passive, and after fatiguing).  
External left shoulder rotation was from 0 to 90 degrees 
(active, passive, and after fatiguing).  Pain was not 
elicited on motion testing.  On movement, the collar bone did 
pop.  X-ray examination of the left shoulder, including the 
clavicle, showed a stable old displaced and non-united 
fracture of the left clavicle.  Lumbar spine X-ray 
examination revealed spondylolisthesis and degenerative joint 
disease.  The supplied diagnoses were normal left shoulder, 
status post stable displaced and non-united fracture of the 
left clavicle, and lumbosacral spine spondylolisthesis and 
degenerative joint disease.

The report of a September 2003 VA bones examination the 
veteran reported that he probably hit his left knee against 
the dashboard of his automobile during his in-service 
accident.  He complained of left clavicle pain, but of no 
stiffness, swelling, heat, or instability.  No locking was 
reported.  He also complained of low back pain and weakness, 
with fatiguability and lack of endurance.  The veteran 
complained of left knee pain, together with stiffness and 
swelling.  He denied left knee instability.  He also 
complained of radiating pain from his back down both of his 
legs to his feet.  

Examination showed an unsightly and non-tender knot medially 
on the left clavicle.  Left shoulder function was normal, 
with abduction and flexion from 0 to 180 degrees.  Internal 
and external motion was reported to be from 0 to 92 degrees.  
Motion testing did elicit pain.  Left knee examination showed 
deformity, swelling, and tenderness.  Range of motion was 
normal, with no pain reported.  Lumbosacral spine examination 
showed tenderness but no muscle spasm or deformity.  Range of 
motion showed flexion from 0 to 80 degrees (active), from 0 
to 90 degrees (passive), and 0 to 92 degrees (after 
fatiguing), all with pain.  Extension was from 0 to 30 
degrees (active and passive), 0 to 32 degrees (after 
fatiguing), all with pain.  Bilateral lateral flexion and 
lateral rotation findings were from 0 to 40 degrees (active, 
passive, and after fatiguing), all with no pain.  X-ray 
examination of the left knee showed mild medial subluxation 
of the left femur over the tibia with no evidence of any 
secondary degenerative changes.  Left clavicle X-ray 
examination showed a complete non-united fracture involving 
the mid third shaft of the left clavicle.  The diagnoses 
included lumbosacral spine spondylolisthesis and degenerative 
joint disease, complete non-united left clavicle fracture, 
normal left knee except for mild medial subluxation of the 
left femur over the tibia.  

The examiner opined that the veteran's left knee problems, 
described as "very little" in nature, were "more likely 
that not" completely unrelated to his superficial left knee 
scar.  

Laws and Regulations

Generally, to establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury that was incurred in or 
aggravated by service.   38 C.F.R. §§ 3.303, 3.304.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection can also be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's lumbosacral strain disorder is currently rated 
under Diagnostic Code (Code) 5237.  See June 2005 
supplemental SOC (SSOC).  This rating is based, in part, on 
limitation of motion.  The Board notes, however, that since 
the receipt of the veteran's increased rating claim in 
January 2002 the applicable regulations utilized to rate such 
a disorder have been revised.  

In cases such as this, the Board must consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  With any form of arthritis, painful 
motion is an important factor of disability. Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

The criteria for rating an intervertebral disc syndrome and 
disabilities of the spine generally were revised while the 
appeal was pending effective September 23, 2002, and 
September 26, 2003, respectively.  Prior to the effective 
date of any change in law only the old rating criteria may be 
considered. On and after the effective date of the new 
criteria only that new criteria may be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the criteria in effect prior to September 26, 2003, a 
lumbosacral strain manifested by characteristic pain on 
motion warranted a 10 percent evaluation.  Lumbosacral strain 
with muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in a standing 
position, warranted a 20 percent evaluation.  A 40 percent 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of lumbar spine motion warrants a 10 percent 
rating when limitation was slight, a 20 percent rating when 
limitation was moderate, and a 40 percent rating was 
warranted when limitation was severe.  38 C.F.R. § 4.71a, 
Code 5292 (2003).

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 10 percent rating 
for application for mild intervertebral disc syndrome.  A 20 
percent rating was in order for a moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent rating 
required a severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that an evaluation of 
10 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
An evaluation of 20 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  An evaluation of 40 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The criteria for rating disabilities of the spine were again 
revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003 include 38 C.F.R. § 4.71a, Code 
5243, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, under which the veteran's lumbosacral strain is 
currently rated, the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  
Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Code 5242 (2006), and 38 C.F.R. § 4.71a, Codes 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis is not 
shown.  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  When a question arises as to which of 
two ratings under a particular Code applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  It is the 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The RO has rated the veteran's left shoulder (minor) 
disability pursuant to Code 5203.  Under Code 5203, a 10 
percent rating is warranted where either a non-union of the 
clavicle or scapula without loose movement is demonstrated, 
or where malunion of the clavicle or scapula is present.  A 
20 percent rating contemplates either a non-union of the 
clavicle or scapula with loose movement; or a dislocation of 
the clavicle or scapula.  Id.  

Under 38 C.F.R. § 4.71a, Code 5201, a limitation of arm 
motion to shoulder level warrants a 20 percent rating.

Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The appellant has appealed the 10 percent ratings assigned 
for his service-connected low back and left shoulder 
disabilities.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

Analysis

Service Connection

Left Knee

As noted above, the veteran, during his military service, was 
involved in an automobile accident.  While left knee 
treatment was not noted following the accident, nevertheless, 
the RO granted service connection for a left knee scar in 
March 1972.  The veteran thereafter asserted that he has a 
left knee disorder, separate and apart from his left knee 
scar.  Review of the record shows that he does not.  

While the veteran first complained of left knee problems 
following his 1971 service separation in 1989 (some 18 years 
later), and while in the course of a September 2003 VA bones 
examination mild medial subluxation of the left femur over 
the tibia was diagnosed, the examining physician, who had an 
opportunity to review the veteran's claims folder, opined 
that it was "more likely that not" completely unrelated to 
his superficial left knee scar.  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has a left knee disorder, manifested by 
medial subluxation of the left femur over the tibia.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected.  That requirement is met, as a left knee 
laceration scar is service-connected.

As for the final requirement (a nexus between the service-
connected disability (laceration scar) and the disability for 
which service connection is sought (in essence, left knee 
medial subluxation)), a September 2003 VA medical opinion, as 
discussed above, rendered by a physician who had previously 
had the opportunity to examine the veteran on several 
occasions, indicated that the veteran's left knee disorder 
was "more likely than not" completely unrelated to his left 
knee superficial scar.  

The earliest competent (medical) evidence of left knee 
complaints of record is in 1989.  There is no continuity of 
left knee-related complaints or symptoms prior to that time.  
Such a lengthy lapse of time between service separation 
(1971) and the earliest documentation of any left knee 
disability (1989) is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
claimed left knee disability is related to his military 
service (specifically to his in-service automobile accident 
and to his service-connected left knee scar), as a layperson 
without the appropriate medical training and expertise, he 
simply is not competent provide a probative (persuasive) 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.

Increased Ratings

Lumbosacral Strain

VA examinations in July 2000, July 2002, and September 2003, 
as detailed above, showed no more than slight limitation of 
lumbar motion; and even though the veteran complained of 
radiating pain in September 2003, no neurological 
involvement.  All of the examination reports noted the 
absence of spasm.  Consequently, the next higher, 20 percent, 
rating under Code 5292 or 5295 is not warranted.  Considering 
rating the disability as disc disease, under Code 5293 prior 
to the September 2002 revision, intervertebral disc disease 
was not reflected in any of the three above-mentioned VA 
examinations; no neurological involvement was noted.  
Essentially, the medical record is absent of clinical 
findings reflective of recurring attacks of an intervertebral 
disc syndrome with intermittent relief.  Objective evidence 
of such signs as recurring attacks with periodic muscle 
spasms has not been clinically shown.

From the date of the regulatory change in September 2002, an 
intervertebral disc syndrome may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243).  The complete 
medical record, as noted above, fails to show that the 
veteran's lumbar spine disorder is manifested by 
intervertebral disc syndrome.  As such, there is no basis for 
an increased rating based on incapacitating episodes.  The 
objective clinical evidence also does not show neurological 
symptoms which may be separately rated and combined with the 
rating for orthopedic disability.  Indeed, despite his 
complaints of bilateral radiating pain in the course of his 
September 2003 VA examination, no radicular symptoms or 
sensory deficits were detected.  While the disability may 
also be rated under the general formula for rating 
injuries/diseases of the spine from September 26, 2003, a 20 
percent rating requires forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Here, at no time has any of these 
findings/symptoms been present. Hence, the general formula 
does not provide a basis for an increased rating.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45.  The appellant's 
complaints of discomfort and pain have been considered and 
have been taken into account in the assignment of the 
disability rating assigned.  The Board has considered the 
veteran's claim for an increased rating for his lumbar spine 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  This has been 
accomplished in the present case, and indeed, the assignment 
of a compensable rating itself is recognition that industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, that has 
been done in this case, and it is important to emphasize that 
the Rating Schedule does not provide a separate rating for 
pain, Spurgeon v. Brown, 10 Vet. App. 194 (1997), and the new 
general rating formula specifically requires the use of the 
defined criteria "with or without pain."  38 C.F.R. 
§ 4.71a.

Left Clavicle Fracture Residuals with Malunion

The medical evidence shows the veteran's left clavicle 
(shoulder) disorder is manifested by complaints of pain.  The 
appellant is currently rated under 38 C.F.R. § 4.71a, Code 
5203.

After consideration of all the evidence it is found that the 
evidence simply does not establish that the veteran's left 
shoulder disability warrants a greater evaluation rating.  In 
this regard, the Board notes that neither nonunion nor 
dislocation is currently clinically evident.  See Code 5203.  
Further, while in the past left shoulder motion was slightly 
limited, in the course of his September 2003 VA examination 
motion was completely normal; there is no competent evidence 
that the disorder limits motion to shoulder level.  As such, 
the veteran does not meet the scheduler requirements for an 
increased evaluation.  See Code 5201.  

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as they were interpreted in DeLuca, supra, these 
regulations have been considered; however they would not 
result in a higher evaluation for the veteran in this case.  
In this regard, the veteran is receiving the appropriate 
schedular evaluation, even considering his complaints of 
pain.  It is well to note that there is no evidence that left 
shoulder pain causes disuse muscle atrophy, excess 
fatigability, or incoordination that would warrant an 
increased evaluation under the DeLuca doctrine.

In reaching these decisions the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain is denied.  

Entitlement to a rating in excess of 10 percent for left 
clavicle fracture residuals with malunion is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


